Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 1 of 12




       Exhibit A
    Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 2 of 12



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

LAURO E. GARZA and NYDIA GARZA, §
     Plaintiffs                 §
                                §                                      7:20-cv-119
V.                              §                   Civil Action No. _____________________
                                §
LIBERTY MUTUAL INSURANCE        §
COMPANY,                        §
     Defendant                  §



                            INDEX OF MATTERS BEING FILED


Liberty Mutual Insurance Company’s Notice of Removal.

   Exhibit A:    Copies of all process, pleadings, orders and the docket sheet on file in the state
                 court lawsuit.

   Exhibit B:    A list of counsel of record.
5/5/2020                                  Court Center
                   Case 7:20-cv-00119 Document   1-1 Docket
                                                       FiledReview. Case Historyin
                                                             on 05/05/20         Header.
                                                                                   TXSD Page 3 of 12




     All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger




  Civil Docket; Case DC-20-151; Civil
  LAURO E. GARZA and NYDIA GARZA vs LIBERTY MUTUAL INSURANCE COMPANY
  Filed 04/03/2020 - Disposition:
  381st District Court, District Clerk, Starr County, Texas



  View Document Images


       Date                                         Description/Comments                                               Reference Typ Amount
              Plaintiffs' Original Petition - EFiled on 04/03/2020 11:32 AM.
   04/03/2020                                                                                                                              TXT
              Submitted by: Efrain Carrera (efraincarrera1@yahoo.com)
              Letter Head for Citation fee - EFiledon 04/06/2020 10:30 AM.
   04/06/2020                                                                                                                               "
              Submitted by:Efrain Carrera (efraincarrera1@yahoo.com)
              CITATION BY PERSONAL SVC TO: Liberty Mutual Insurance
              Company Corporation Service Company d/b/a CSC-Lawyers
   04/06/2020                                                                                                                               "
              Incorporating Service Company 211 E. 7th Street, Suite 620 Austin,
              Texas 78701-3218 USA (EFRAINCARRERA1@YAHOO.COM)
              Defendant Liberty Mutual Insurance Company's Original Answer
              and Verified Denial and Requests for Disclosure - David Stephens/
   05/01/2020                                                                                                                               "
              Liberty - EFiled on 05/01/2020 10:24 AM. Submitted by: Cheryl
              Zertuche (czertuche@lstlaw.com)

    Search | Case History | Parties | Attorneys                                                                     [ Return to Top ]
    All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger


   © 1999 Solutions, Inc. All rights reserved.                                                                        User ID: mldsdt
   Unauthorized access is prohibited. Usage will be monitored.                                 Viewed as of: May 5, 2020, time: 16:21:00
   Agreements




https://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=IFD&doct=V&cort=0381&caus=DC-20-151                                               1/1
          Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 4 of 12

CLERIr OF THE COURT                                                                   Attorney(s)
ORLANDO VELASQUEZ
                                                                                      EERAIN CAFtRERA
STARR COUNTY COURTHOUSE                                                               4204 N. BICENTENNIAL
RIO GRANDE CITY, TEXAS 78582                                                          MCAI,iEN, Tx 78544
                                                                                      (EFRAINCARRERA1QYAli00.00M)


                                                       CITATION


TO: Liberty 1Vlutual Insurance Company
    Corporatqon Service Company rl/b/a CSC-Lavvyers Incorporadiaeg Service Coanpaay
    211 E. 7th Street, Suite 620
    Austin, Texas 78701-3218 USA.

      DEFENDANT, in the hereafter and styled and numbered cause: D►C-20-151
You are hereby conunanded to appear by filing a written answer to the Plaintiff's Oridmal Petition at or
before 10 o'clock A.Iv1. of the Monday next after the expiration of twenty (20) days after the date of service of
this citation before the lElonorable Jose Luis Garza IN THE 381ST DgSTRI+CT COURT OF STARR
COUNTY, TEXAS at the Court House of said County in Rio Grande City, TX. Said PETITION was filed on
the 3rc1 day of April, 2020 in this cause nurnbered DC-20-151 on the docket of said court, and styled,

     LAURO E. GARZA AND NYDIA GARZA VS. LIBERTY NIUUTUAL INSURANCE COIViPANY

The nature of Plaintiffs demand is fully shown by a trae and correct copy of Plaintiff's Original Petition
accompanying this citation and rnade a part hereo£
    The officer executing this writ shall promptly serve the same according to requirernents of law, and the
mandates thereof, and make due retum as the law directs.
Issued and given under my hand and seal of said Court of this office, this 6t11 day of April, 2020.




                                                                   Orlando Velasquez,
                                                                   Starr County District Clerk
                                                                   381ST DISTRICT COURT
                                                                   Sta
                                                                   B~ It~T~~\l~
                                                                          Deputy Clerk




NO'TICE TO TDE DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney do not rde a
written answer with the clerk who issued this cltation lly 10:00 a.m. on the Monday next following the expiration of twenty
(20) days after you were served this citation and petition, a default judgment may be taken against you.
        Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 5 of 12

                                             OFFYCER'S RETURN

    Came to hand on the              day of            ,        at           o'clock        M. .~`
Executed at                       , within the County of                , at         dcloc.M.
On the         day of                    ,           , by delivering to the within
a true copy of this citation together with the accompanying copy of this petiItio ~aving first attached such copy
of such petition to such copy of citation and endorsed on such copy of gi.t-afion the date of delivery.

   Not executed, the diligence used to execute being         z                              for the following reason
                                        the defendant may be'found
   Total fee for serving this citation                                       Sheriff Account No.
To certify which witness my hand of
qhPriff nf Starr C:ntjntv_ Texac



TlE3[E COURT

In accordance with Rule 107: The officer au'thorized person who serves, or attempts to serve, a citation shall
sign the return. The signature is not required to be verified. If the return is signed by a person other than a
sherifP, constable or the clerk of the court; the return shall be signed under penalty of perjury and contain the
following statement:
"IVIy name is                                 , my date ofbirth is                       , and my address is

I DECLARE UNDER PENALTY OF PERTURY THAT THE FORGOING IS TRUE AND CORRECT
Executed in             county, state of       , on the    day ofj~

                                                                                          Daclazant/authorized Process server


                                                                                         {!B# & expiration of certification)
                                File No.   DC-20-151
                       CITATION FOR PERSONAL SERVICE IN STATE
       LAURO E. GARZA ANDNYDIA GARZA VS LIBERTY MUTUAL INSURANCE COMPANY
                                381 ST DISTRICT COL'~7RT
                              OF STARR COUN I I, TEYAS


                                                THIS April 6, 2020
                                                Or do Velasquez
                       ~ =     ;                                      RT
                                   B                TMW                                      Y
                                          ~ D UTY CLERK                            r`
                                                                                   l
                                                        FILED
                                   T is        day of                    ,              7
                                                                                        _ ,~
                                     At                   o'ciock             M.          Pac~                 Time
                                              Orlando Velasquez
                                            CLERK. OF THE COURT
                                                                                . DEPUTY
 Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 6 of 12
                                            DC-20-151
                                                                                 Filed: 4/3/2020 11:32 AM
                                    Starr County - District Clerk                Orlando Velasquez, District Clerk
                                                                                 Starr County, Texas


                                                                                 Ana Martinez

                            CAUSE NO. ®C-2®-151

LAURO E. GARZA and                           §                      IN THE DISTRICT COURT
NYDIA GARZA                                  §
                                             §
VS                                           §                      381 JUDICIAL DISTRICT
                                             §
LIBERTY MUTUAL INSURANCE                     §
COMPANY                                      §                      STARR COUNTY, TEXAS


                    PY.AINTIIFFS' CaRI rT1iTA.I. PF,TITTON


TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW PLAINTIFFS LAURO E. GARZA and NYDIA GARZA file this
Original Petition complaining of Defendant LIBERTY MUTAUL INSURANCE and for
cause of action would show the Court as follows:


                                      I.
                                DISC0VEIZY PLAllT

1.   The discovery control plan applicable to this case is Leve12 because Plaintiff seeks
     the Court has not ordered a level3 discovery plan.


                                        II.
                                      PARTIES

2.    Plaintiffs are individuals residing in Starr County, Texas.
3.    Liberty Mutual Insurance Company is a foreign insurance company doing
     business in the State of Texas. It has its principal place of business in the State of
      Massachusetts. It may be served with process by serving its attorney for service,
      Corporation , Service Company d/b/a CSC-Lawyers Incorporating Service
      Company, 211 E. 7th Street, Suite 62o Austin, Texas 78701-3218 USA.
     Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 7 of 12




                                             III.
                                           VENUE

4.      Venue is proper in Starr County, Texas pursuant to Texas Civil Practice &
        Remedies Code § 15.032 because the insured property is located at 705 W. Bluebonnet
        St., Rio Grande City, 78582, Starr County, Texas.
5.      Venue is also proper in Starr County, Texas pursuant to 17.56(2) of the Texas Business &
        Commerce Code because Starr County is the county in which the defendant or an
        authorized agent of the defendant solicited the transaction made the subject of the action
        at bar.


                                              I'V.
                                      JURISDICTI®N

6.      Plaintiffs seek damages under the common and statutory laws of the State of
        Texas and the amount in controversy exceeds the jurisdictional minimum of the
        Court. The Court has jurisdiction over the parties in this case because they are
        residents of Texas, have their principal place of business in Texas or conduct
        substantial business in Texas such that the exercise of jurisdiction over them does
        not offend traditional notions of fair play and substantial justice.


                                             IV.
                                           FACTS

7.      Defendants, Liberty Mutual Insurance sold insurance policy H37-298-105628-40
        (the "Policy") to Plaintiffs to cover the residence located at 705 W. Blue Bonnet
        St., Rio Grande City, Texas 78582. From March 2013 to August 2019, Defendant
        billed/charged and was paid for insuring 3928 square feet of living area. However,
        the home consisted of only 2542•25 square feet of living area. The resulting
        difference was an overcharge and overpayment of $2,6i6.00 per year for 7 years.
        Plaintiffs learned of this over charge on or about September of 20i9. Defendant
             Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 8 of 12
,   .   >




                  has refused to refund the overpayment of $18,312.00 (exclusive of interest) and
                  instead taken the unconscionable course of blaming Plaintiffs for their deceptive
                  act and/or misrepresentation of the- true square footage of the home to tlieir
                  convenient and self-serving unjust enrichment.

                                                   VI.
                                            CAUSES OF ACTION

            8.    Defendant Liberty Mutual Insurance is liable to Plaintiffs for violation of the
                  Texas Insurance code namely, Sections 541.o6i and 541.151. Plaintiffs therefore
                  seek actual damages, additional damages for knowing conduct, court costs and
                  reasonable and necessary attorneys' fees pursuant to chapter 541 of the Texas
                  Insurance Code. Plaintiff also seek 18 % annual interest and attorney's fees
                  pursuant to Section 542.00 of the Texas Insurance Code.
            9.    Defendant Liberty Mutual Insurance is liable to Plaintiffs for violation of the
                  Texas Business and Commerce Code, Deceptive Trade Practice Act, Sections 17.46
                  (b)(2), (b) (12), (b)(24). Because the conduct of Defendant was committed
                  knowingly, Plaintiffs seek recovery of damages for mental anguish and three times
                  the economic damages.
            io. Defendant Liberty Mutual Insurance is liable to Plaintiff under the equitable
                  doctrine of Money had and Received to prevent unjust enrichment. Defendant
                  holds money that in equity and good concious belongs to Plaintiffs.
            11.   In the alternative, because Defendants conduct is intentional, Plaintiffs seek three
                  time the amount of both economic damages. and mental anguish pursuant to
                  section 17.50 of the Texas Business and Commerce Code, Deceptive Trade Practice
                  Act.
            12.   In order to comply with Texas Rules of Civil Procedure 47, Plaintiffs plead that
                  they seek monetary relief over $ioo,000 but not more than $i,000,000.
 Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 9 of 12




                             REQUEST FOIZ DISCLOSURE
       Under Texas Rules of Civil Procedure 194, Plaintiffs request that all Defendants,
individually and separately disclose, within 5o days of the service of this request, the
information or material described in Rule 194.2(a)-(1).




       WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that upon final
trial, the Court enter judgement in favor of Plaintiffs and against Defendants as follows:


              1. Damages, costs and attorneys' fees described herein in an amount
                  determined by the trier of fact;
              2. Pre- and post- judgement interest if, as, and when provided by law, and
                  at the maximum rate allowed by law;
              3. All costs of court incurred herein; and
              4. Such other and further relief to which Plaintiffs may be justly entitled.

Plaintiff hereby request a trial by jury.



                                                 Respectfully Submitted,

                                                 /T~frain C.'arrPrn
                                                 Efrain Carrera
                                                 State Bar No. 24025284
                                                 The Law Office Of Efrain Carrera P.C.
                                                 617 S. 12th Ave.
                                                 Edinburg, Texas 78539
                                                 Ph: (956) 387-0909
                                                 Fax: (956) 387-0914
                                                 Email: efr_ainca_rr.eralaiyahoQ.coin
       Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page     10 of 10:24
                                                                  Filed: 5/1/2020 12 AM
                                                                                                   Orlando Velasquez, District Clerk
                                                                                                   Starr County, Texas

                                                                                                   Dulce Morin
                                              CAUSE NO. DC-20-151

LAURO E. GARZA and                                        §                 IN THE DISTRICT COURT
NYDIA GARZA,                                              §
     Plaintiffs                                           §
                                                          §
vs.                                                       §                 381ST JUDICIAL DISTRICT
                                                          §
LIBERTY MUTUAL INSURANCE                                  §
COMPANY                                                   §
     Defendant.                                           §                 STARR COUNTY, TEXAS


    DEFENDANT LIBERTY MUTUAL INSURANCE COMPANY'S ORIGINAL ANSWER
                         AND VERIFIED DENIAL
                     AND REQUESTS FOR DISCLOSURE


TO THE HONORABLE COURT:

           Defendant Liberty Mutual Insurance Company files its Original Answer to Plaintiffs’

Original Petition and Requests for Disclosure and would respectfully show as follows:

                                                      I.
                                                GENERAL DENIAL

           Defendant generally denies each and every allegation contained in Plaintiffs’ Original

Petition pursuant to Texas Rule of Civil Procedure 92, and demands strict proof thereof by a

preponderance of the credible evidence. By this answer, Defendant does not waive any right it

has under the policy(ies) of insurance at issue in this matter.

                                                       II.
                                                VERIFIED DENIAL

           Pursuant to Texas Rule of Civil Procedure 93, Defendant Liberty Mutual Insurance

Company specifically denies that it is a proper party to this lawsuit. Defendant further denies

that it has or had a contract of homeowners insurance with Plaintiffs.1 Therefore, Plaintiff has no



1
    The policies giving rise to Plaintiffs' lawsuit were issued by a separate entity, Liberty Insurance Corporation.
    Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 11 of 12



cause of action arising out of the insurance contract(s) against Defendant Liberty Mutual

Insurance Company. Liberty Mutual Insurance Company is not a proper party to this lawsuit.



                                               II.
                                        SPECIFIC DENIAL

       Defendant specifically denies that all conditions precedent have been performed or have

occurred with respect to their claims under the Texas Insurance Code and the Texas Deceptive

Trade Practice-Consumer Protection Act ("DTPA"). Plaintiffs did not provide sufficient notice

of their claims as required by Chapters 541 and 542 of the Texas Insurance Code and the DTPA.

Further, Chapter 541, and the DTPA require that a claimant wait sixty (60) days prior to filing

suit. Defendant is entitled to an abatement of this action until sixty days after proper notice is

given. Tex. Ins. Code § 542A.005; Tex. Ins. Code § 541.155; Tex. Bus. & Comm. Code §

17.505.

                                               III.
                                            DEFENSES

       Plaintiffs’ claims are barred in whole or in part by limitations.

                                          IV.
                                REQUEST FOR DISCLOSURES

       Under Texas Rule of Civil Procedure 194, Plaintiffs are requested to disclose, within

thirty days of service of this request, the information or material described in Texas Rule of Civil

Procedure 194.2.

       WHEREFORE, Defendant Liberty Mutual Insurance Company respectfully prays for a

judgment that Plaintiffs take nothing, that Defendant recover all its costs, and that Defendant be

granted all other relief, at law and in equity, to which it may be justly entitled.




                                                   2
    Case 7:20-cv-00119 Document 1-1 Filed on 05/05/20 in TXSD Page 12 of 12



                                            Respectfully submitted,

                                            LINDOW ▪ STEPHENS ▪ TREAT LLP



                                            ___________________________________
                                            David R. Stephens
                                            State Bar No. 19146100
                                            dstephens@lstlaw.com
                                            Carol A. Jenson
                                            State Bar No. 10648500
                                            cjenson@lstlaw.com
                                            One Riverwalk Place
                                            700 N. St. Mary’s Street, Suite 1700
                                            San Antonio, Texas 78205
                                            Telephone: (210) 227-2200
                                            Facsimile: (210) 227-4602
                                            Counsel for Defendant Liberty Mutual Insurance
                                            Company




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendant's Original Answer and Requests
for Disclosure was served by facsimile and/or electronic service on the 1st day of May, 2020
upon the following counsel of record:

       Efrain Carrera
       The Law Office of Efrain Carrera P.C.
       617 S. 12th Avenue
       Edinburg, Texas 78539
       efraincarrera1@yahoo.com




                                                           _____________________________
                                                           David R. Stephens/Carol A. Jenson




                                               3
